Case 7:15-cr-O00005-NSR Document 336 Filed 09/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ORDER

)

)

UNITED STATES OF AMERICA )
)

vs. )

)

15-CR-0005-9(NSR) )
)

Kevin Mallory )
)

 

KEVIN MALLORY will participate in RESIDENTIAL (inpatient) substance abuse treatment,
at DAYTOP/ SAMARITAN VILLAGE for a period of 28 days, which may include testing to
determine whether has reverted to using drugs or alcohol. The Court authorizes the release of
available substance abuse treatment evaluations and reports, including the Presentence
Report, to the substance abuse provider, as approved by the Probation Office. MALLORY will
be required to contribute to the costs of services rendered (co-payments), in an amount
determined by the Probation Office, based on ability to pay or availability of the third party
payment.

SO ORDERED,

 

Nelson S. Roman
U.S. District Judge

Date: Sst . LS, tO
White Plains, N.Y.

 

 

 

 

USDC SDNY:
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED:_9 )i¢] 2025

 

 

 

 
